FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL BANOS RIVERA,                             No. 07-73133

               Petitioner,                       Agency No. A096-151-056

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Manuel Banos Rivera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, and we review de novo the agency’s legal determinations. See Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Banos Rivera did not

establish that he was or would be persecuted on account of any protected ground,

in light of his testimony that his brother’s murder was likely based on envy or a

commercial dispute, and that he never discovered who was responsible for the

murder. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001). Accordingly, we

deny the petition as to Banos Rivera’s asylum and withholding of removal claims.

      We also deny the petition as to Banos Rivera’s CAT claim because

substantial evidence supports the agency’s finding that Banos Rivera failed to

demonstrate it is more likely than not he will be tortured upon return to Mexico.

See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73133